United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                  UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT                  September 21, 2004

                                                        Charles R. Fulbruge III
                                                                Clerk
                           No. 04-40177
                         Summary Calendar


                ESTATE OF HOWARD GARRETT; ET AL.,

                                                         Plaintiffs,

  MARY LEE GARRETT BEAVERS; NESBY GARRETT; LORNE GARRETT CROWE;
IRIS JEAN GARRETT GODFREY; ORMA JEAN GARRETT SHACKLEFORD; DOROTHY
          MARIE GARRETT GOODEN; DORIS LEE GARRETT SMITH

                                            Plaintiffs-Appellants,

                              versus

                     CHEROKEE WATER COMPANY,

                                               Defendant-Appellee.


          Appeal from the United States District Court
                for the Eastern District of Texas
                          (6:02-CV-142)


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     Plaintiffs, the children of Harvest and Arlee Garrett (both

deceased), claim that, in 1949, Cherokee Water Company (CWC)

unlawfully took property belonging to their parents.      Plaintiffs

bring their claims under:     42 U.S.C. § 1983 (claimed taking

violative of Fifth, through Fourteenth, Amendment); 42 U.S.C. §§


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
1982 and 1985; and Texas conspiracy, trespass, conversion and fraud

laws.

       The district court granted summary judgment for CWC, holding

Plaintiffs’ claims are time-barred. A summary judgment is reviewed

de novo, applying the same standard as the district court.      Urbano

v. Continental Airlines, 138 F.3d 204, 205 (5th Cir. 1998).       Such

judgment is appropriate when, viewing the evidence in the light

most favorable to the nonmovant, the record shows no material fact

issues exist and the movant is entitled to judgment as a matter of

law.    Id.

       The statute of limitations on Plaintiffs’ federal claims is

governed by Texas law, but federal law governs the accrual of these

claims.       Burns v. Harris County Bail Bond Bd., 139 F.3d 513, 518

(5th Cir. 1998). A federal claim accrues “when the plaintiff knows

or has reason to know of the injury which is the basis of the

action”.       Id.    Plaintiffs’ §§ 1982, 1983, and 1985 claims are

governed by the general Texas two-year personal injury limitations

period.       See Hitt v. Connell, 301 F.3d 240, 246 (5th Cir. 2001);

Burge v. Parish of St. Tammany, 996 F.2d 786, 787 (5th Cir. 1993).

       For the claims under Texas law, a claim accrues when “a

wrongful act causes some legal injury, even if the fact of the

injury is not discovered until later, and even if all resulting

damages have not yet occurred”.          S.V. v. R.V., 933 S.W.2d 1, 4

(Tex. 1996).         The limitations period for Plaintiffs’ state law

                                     2
claims, except for fraud and inverse condemnation, is two years,

TEX. CIV. PRAC. & REM. CODE § 16.003(a); for fraud claims, four years,

TEX. CIV. PRAC. & REM. CODE § 16.004(a); and for inverse condemnation,

ten years, Trail Enters., Inc. v. City of Houston, 957 S.W.2d 625,

631 (Tex. App. - Houston 1997, pet. denied).

     Viewing   the   evidence   in       the   light   most   favorable   to

Plaintiffs, and essentially for the reasons stated by the district

court, we hold Plaintiffs’ claims accrued in 1949, when Harvest

Garrett became aware of the taking of the land in issue.           Although

Plaintiffs contend the limitations periods on the state and federal

claims were tolled due to CWC’s fraudulent concealment, e.g., State

of Texas v. Allen Constr. Co., 851 F.2d 1526 (5th Cir. 1988); Shah

v. Moss, 67 S.W.3d 836 (Tex. 2001), Garrett’s awareness, inter

alia, in 1949 that CWC acquired the disputed land and constructed

the Lake Cherokee spillway and dam establishes that these claims

reasonably could have been discovered timely through the exercise

of due diligence.

     Plaintiffs also challenge the district court’s not granting

them additional discovery before granting summary judgment.               We

review only for abuse of discretion the decision to preclude

further discovery prior to granting summary judgment.           E.g., Exxon

Corp. v. Crosby-Mississippi Resources, Ltd., 40 F.3d 1474, 1487

(5th Cir. 1995).     The denial of additional discovery was not an

abuse of discretion because the discovery requested was not likely

                                     3
to produce the facts needed by Plaintiffs to withstand summary

judgment.   See Paul Kadair, Inc.     v. Sony Corp. of America, 694
F.2d 1017, 1029-30 (5th Cir. 1983).

                                                        AFFIRMED




                                4